Per Curiam.

This action for recovery of benefits under the medical payment provisions of an automobile liability insurance policy resulted in a judgment for defendant, from which plaintiff has appealed.
The sole assignment of error is based upon the refusal of the trial judge to give a requested instruction to the jury.
The appropriateness of the requested charge depended upon the issues made by the evidence, none of which is included in the appeal record. This Court is therefore without sufficient record upon which to determine whether the lower *500co.urt erred in the particular alleged. The burden was upon appellant to furnish such record, and the failure to do so requires that the appeal be dismissed. Wilson v. American Casualty Co., 252 S. C. 393, 166 S. E. (2d) 797.
Appeal dismissed.